Citation Nr: 0838415	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip bursitis 
also claimed as right hip injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
the benefits sought on appeal.

In September 2007, the Board remanded the issues on appeal 
for further development.


FINDINGS OF FACT

1.  The veteran does not have a current right hip disability 
that is attributed to right hip bursitis or strain during his 
active military service.

2.  The veteran does not have tinnitus that is attributed to 
his active military service.


CONCLUSIONS OF LAW

1.  Right hip bursitis also claimed as a right hip injury was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Right hip bursitis

An April 1999 service medical records shows treatment for a 
hip problem.  The veteran reported a right hip injury from 
playing racquetball or running.  The veteran reported chronic 
hip pain since 1999 on service discharge examination in 
January 2001.  The assessment in April 1999 was general 
muscle tightness.  Rectus femoris, iliopsoas, and piriformis 
muscles were mentioned.  

At a December 2002 VA examination, the veteran complained of 
right hip pain, which was sharp in nature.  He initially 
noted it with increased exercise and marching within the 
military.  It was noted that he had not had any physical 
therapy for his hip.  He denied any significant trauma to the 
hip.  He also found it difficult to sleep on his right side 
secondary to hip pain.  X-rays of the anteroposterior pelvis 
showed normal x-rays.  There was no evidence of calcific 
tendinitis noted in the lateral aspect of the hip.  The 
assessment was right hip bursitis.  

At his February 2008 VA examination, the veteran reported 
history of right hip pain since 2001.  He has been told that 
he had something that moved in his hip due to the marching as 
a musician while in the service.  He reported no ongoing 
treatment for a right hip condition.  After examination, the 
diagnosis was right trochanteric bursitis; resolved; no 
objective evidence of chronic right hip trochanteric bursitis 
by imaging studies, treatment protocol or physical 
examination today; right hip strain, resolved, no objective 
evidence of chronic disability per records review, imaging 
studies or physical examination today.

The examiner opined that he found no objective evidence of a 
chronic right hip disability related to the complaints of 
pain in the right hip; aggravated by running and racquetball 
and diagnosed as hip strain in 1999 during active service.  
It was noted that a review of the records was silent in 
regard to further complaints/evaluations/treatment during 
active service or in close proximity to retirement.  
Retirement physical examination was silent in regard to 
chronic right hip condition.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for right hip bursitis also claimed as 
right hip injury.

Although the service medical records showed treatment for hip 
pain in April 1999, there was no evidence of a chronic 
disability shown in the records.  A December 2002 VA 
examination diagnosed right hip bursitis, but no relationship 
to service was shown.  The February 2008 VA examiner noted 
the hip strain and bursitis were resolved.  He opined that he 
found no objective evidence of a chronic right hip disability 
related to the complaints of pain in the right hip; 
aggravated by running and racquetball and diagnosed as hip 
strain in 1999 during active service.  It was noted that a 
review of the records was silent in regard to further 
complaints/evaluations/treatment during active service or in 
close proximity to retirement.  Retirement physical 
examination was silent in regard to chronic right hip 
condition.

As the preponderance of the evidence is against the claim for 
right hip bursitis also claimed as right hip injury, the 
benefit-of-the-doubt rule does not apply and the Board must 
deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Tinnitus

Service medical records reveal complaints of sore throat, 
ringing ears, headache, and congestion in September 1990.  
Later during service, the veteran denied relevant symptoms in 
1993, 1996, 1997, and 2001.  

After the veteran had claimed service connection for tinnitus 
in September 2001, a VA examiner in May 2002 stated that the 
veteran reported no problems with tinnitus, the veteran 
obtained a copy of the May 2002 VA examination report.  He 
then stated in October 2002 that he suffered from occasional 
ringing in the ears and did not know why the examiner in May 
2002 stated that he did not have problems with tinnitus; he 
added that the examiner did not even ask him the question.  

At a February 2008 VA examination, the veteran reported while 
in service he was in a drum and brass band and did not use 
hearing protection.  He denied occupational and recreational 
noise exposure.  Puretone tests indicated normal hearing 
bilaterally.  Otoscopy was unremarkable.  Typanogram 
indicated high compliance in the right ear and was within 
normal limits in the left ear.  Speech recognition score was 
100 percent bilaterally.  The examiner could not assess the 
relationship between the veteran's tinnitus and his military 
noise exposure.  The reported date of onset of the tinnitus 
coincided with his dates of military service, but the 
examiner noted current results indicated normal hearing and 
the veteran reported intermittent tinnitus.  The examiner 
noted that one would expect noise induced tinnitus to be 
accompanied by a noise induced hearing loss and to be 
constant or non-recurrent.

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
tinnitus.  The evidence does not support a finding that the 
veteran's bilateral tinnitus was manifested during service.

There is no medical evidence of a nexus between the veteran's 
tinnitus and his period of active duty service.  The medical 
evidence of record is against finding a basis to grant 
service connection for tinnitus.  The February 2008 VA 
examiner opined that he could not assess the relationship 
between the veteran's tinnitus and his military noise 
exposure.  The examiner noted that one would expect noise 
induced tinnitus to be accompanied by a noise induced hearing 
loss and to be constant or non-recurrent.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, supra.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2001, October 2001, January 2003, and 
December 2007 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the claimant of the need to 
submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until December 
2007.  The timing of the specific notice required by Dingess 
is harmless in this instance because the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records and VA treatment records have been associated 
with the claims folder.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.




ORDER

Entitlement to service connection for right hip bursitis also 
claimed as right hip injury is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


